United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1499
                         ___________________________

                                  Joel Marvin Munt

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                                  Kent Grandlienard

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: February 9, 2016
                                Filed: July 14, 2016
                                   ____________

Before SMITH and COLLOTON, Circuit Judges, and ERICKSON,1 District
Judge.
                          ____________

SMITH, Circuit Judge.

      Joel Marvin Munt was convicted by a jury in Minnesota state court of the
shooting death of his ex-wife and of kidnaping his three children. Munt sought habeas

      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, sitting by designation.
relief in federal court, arguing that the state trial court violated the United States
Constitution when it refused to strike a juror, identified by the initials B.S., as biased.
The district court2 denied Munt's petition for habeas relief. We affirm.

                                   I. Background
      Munt murdered his ex-wife. Munt approached her car on a city street, shot her
in the head four times, kidnaped his three children from his wife's car and then
commandeered a bystander's vehicle in which to flee. A grand jury indicted Munt on
17 counts for various offenses.3 The case proceeded to a jury trial, where Munt raised
a defense of not guilty by reason of mental illness.

       During voir dire, the court and counsel for each side questioned each potential
juror. When Juror B.S. was questioned, the trial court instructed her that Munt was
presumed innocent until the state met its burden and proved his guilt beyond a
reasonable doubt. The court informed her that it would give her additional
instructions concerning the law that was applicable to the case. The court asked B.S.
if she would be able to follow all of the court's instructions on the law, and B.S.
responded, "Yes." Finally, the court concluded its questioning by asking her if she
knew of any reason she could not render a fair and impartial verdict in the case, and
B.S. responded, "No."

     When Munt's counsel questioned B.S., he asked B.S. what, in her mind, would
make a good juror. B.S. answered:


      2
       The Honorable Susan Richard Nelson, United States District Court for the
District of Minnesota.
      3
       Four counts of first-degree murder, one count of second-degree murder, two
counts of first-degree aggravated robbery, three counts of second-degree assault, three
counts of kidnapping, one count of drive-by shooting, and three counts of criminal
vehicular operation causing injury.

                                           -2-
            In my mind somebody that is fair and very open minded and
      doesn't make a decision until after—like they have received all the
      evidence and heard both sides of the story; cuz you can't really make a
      good decision without knowing everything there is to know about the
      case.

Munt's counsel then asked B.S. what qualities she had that would make her a good
juror. B.S. replied:

             I don't know—I really don't know much about this case so
      therefore I am pretty impartial as to anything until I learn more about it
      and as far as I know I am pretty honest and kind of carefree I guess, I
      don't know.

Munt's counsel also questioned B.S. on what she thought of Munt. She responded, "I
don't know—I don't really know him and I don't know much about the case so as far
as I am concerned he is innocent until somebody can prove [to] me otherwise."
Regarding mental illness specifically, Munt's counsel inquired about B.S.'s
experiences with mental illness. B.S. stated that she was not aware of any family or
friends suffering from mental illness but that during an internship at the state hospital
she had contact with patients suffering from mental illness. B.S. estimated that she
spent no more than five to ten minutes with any individual patient. Munt's counsel did
not challenge B.S. for cause nor did he elect to use a peremptory challenge against
her.

      Next, the prosecutor questioned B.S. and had the following exchange with her:

      [Q.] I just want your opinion; what—in general what do you think if
           somebody comes into court and says, yeah I did it but I am
           mentally ill and—you know—I am really not responsible for what
           I did, what's—what's your thought on that?



                                          -3-
       A.     My personal opinion about it if you confess then you are aware
              that you did, so basically mental illness or not you are [sic] of
              what you did so you should be held responsible.

The prosecutor did not ask any further questions and did not challenge B.S. for cause.
Munt's counsel immediately asked the court if he could approach. At the bench
conference, Munt's counsel stated that he wanted to put on the record a challenge for
cause, saying, "I think I still have [the] option; I just didn't want to go back and forth."
The trial court acknowledged the challenge but stated, "We are not going backwards."
The trial court then seated B.S. on the jury.

       At the close of the trial, the jury returned a guilty verdict. Munt appealed on
several grounds, including his juror-bias claim. The Minnesota Supreme Court
rejected Munt's juror-bias argument, holding that Munt failed to establish that B.S.
expressed actual bias for two reasons. First, it reasoned that B.S.'s answer to the
prosecutor's question only referred to "mental illness," not the legal requirements for
the mental-illness defense. Second, it gave great weight to B.S.'s assurance that she
could follow the trial court's instructions on the law and could be a fair and impartial
juror.

       Subsequently, Munt brought a separate habeas corpus action in federal court,
arguing that the Minnesota state courts violated his right to an impartial jury under
the Sixth Amendment of the United States Constitution. The district court disagreed
and denied his petition for relief. Nevertheless, the district court determined that
resolution of Munt's Sixth Amendment claim as it pertained to B.S. was "debatable
among reasonable jurists" and granted Munt a certificate of appealability.

                                 II. Discussion
     Munt appeals the district court's denial of his habeas petition, renewing his
argument that he was deprived of an impartial jury. According to Munt, B.S.


                                            -4-
expressed an open and unequivocal bias against Munt's mental-illness defense even
though B.S. gave general assurances that she would follow the law. As such, Munt
contends that the Minnesota state courts unreasonably refused to follow and apply the
United States Supreme Court's decision in Morgan v. Illinois, 504 U.S. 719 (1992).

       In a habeas proceeding, we review de novo the district court's conclusions of
law, but we review its factual findings for clear error. Bobadilla v. Carlson, 575 F.3d
785, 790 (8th Cir. 2009). The writ of habeas corpus is meant to secure the release of
a state prisoner who is "in custody in violation of the Constitution or laws or treaties
of the United States." 28 U.S.C. § 2254(a). We will not grant a state prisoner's
application for a writ of habeas corpus unless the prisoner's claim "was adjudicated
on the merits in State court proceedings" and the adjudication

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d). The "contrary to" clause and "unreasonable application" clause
of § 2254(d)(1) have "independent meaning." See Williams v. Taylor, 529 U.S. 362,
405 (2000). The "contrary to" clause "suggests that the state court's decision must be
substantially different from the relevant precedent of [the Supreme] Court." Id.
(listing "diametrically different," "opposite in character or nature," or "mutually
opposed" as definitions of "contrary"). An "unreasonable application" of Supreme
Court precedent occurs when a state court correctly identifies the governing legal
standard but either unreasonably applies it to the facts of the particular case or
unreasonably extends or refuses to extend the legal standard to a new context. See id.
at 407. In determining whether the state court unreasonably applied Supreme Court

                                          -5-
precedent, our inquiry is an objective one. See id. at 409–10 (counseling federal
habeas courts against using an "all reasonable jurists" standard because it would tend
to mislead courts to focus on a subjective inquiry, giving undue weight to split panel
decisions or the mere existence of conflicting authority). In making this inquiry, "the
most important point is that an unreasonable application of federal law is different
from an incorrect application of federal law." Id. at 410.

      Under the Sixth Amendment, "the accused shall enjoy the right to . . . an
impartial jury of the State and district wherein the crime shall have been committed."
U.S. Const. amend. VI. The essence of the constitutional right to an impartial jury is
the guarantee of "a fair trial by a panel of impartial, indifferent jurors." Irvin v. Dowd,
366 U.S. 717, 722 (1961) (quotation omitted). "[I]f a jury is to be provided the
defendant, . . . the jury must stand impartial and indifferent to the extent commanded
by the Sixth Amendment." Morgan, 504 U.S. at 727 (citations omitted).

       In Morgan, the Supreme Court addressed a defendant's "ability to exercise
intelligently his complementary challenge for cause against those biased persons on
the venire who as jurors would unwaveringly impose death after a finding of guilt."
Id. at 733. The Court held that a defendant is "entitled, upon his request, to inquiry
discerning those jurors who, even prior to the State's case in chief, had predetermined
the terminating issue of his trial." Id. at 736. The Morgan Court rejected the state's
argument that a juror's general assurances to follow the law as given by the trial court
are sufficient to ensure juror impartiality. Id. at 734–35. Munt maintains that a
reasonable application of Morgan to the facts of his case would have resulted in the
trial court removing B.S. from the jury.

       Morgan is distinguishable from Munt's case. There, a defendant, charged with
a capital offense, sought to ask a specific question of a juror who might be asked to
consider whether he lived or died. See id. at 729–30. The Morgan Court explained
that during voir dire, certain inquiries must be permitted to ensure constitutional

                                           -6-
protections, "particularly in capital cases." Id. at 730 (citations omitted). Munt was
free to inquire as to the impartiality of B.S. and all other jurors. He did, and he did not
request to further question B.S. after not challenging her for cause. During the bench
conference, Munt only noted his objection to B.S. based on her answer to the
prosecutor's question. Munt's reliance on Morgan is misplaced. Morgan did not deal
with removing a juror for bias. Rather, Morgan set forth certain safeguards that
ensure a defendant is able to "exercise intelligently" his right to challenge a juror for
cause. Id. at 733. Moreover, Morgan's safeguards were in the context of a capital
case. The Minnesota Supreme Court did not unreasonably apply Morgan.

       Munt also argues that the trial court unreasonably determined that B.S. did not
express actual bias. In habeas proceedings, we "presume the correctness of state
courts' factual findings unless applicants rebut this presumption with 'clear and
convincing evidence.'" Schriro v. Landrigan, 550 U.S. 465, 473–74 (2007) (quoting
28 U.S.C. § 2254(e)(1)). Moreover, as Munt acknowledges, we afford trial courts
substantial deference in determining juror bias. See Skilling v. United States, 561 U.S.
358, 396 (2010) (explaining that "the deference due to district courts [in determining
juror bias] is at its pinnacle"). In order to prove "actual bias," Munt must point to
clear and convincing evidence that B.S. made "an impermissible affirmative
statement" that is unequivocal. Williams v. Norris, 612 F.3d 941, 954–55 (8th Cir.
2010) (citation omitted).

       Munt contends that B.S. made such a statement in response to the prosecutor
asking for her opinion where someone disclaims responsibility due to mental illness.
B.S. stated that in her opinion "if you confess then you are aware that you did, so
basically mental illness or not you are [sic] of what you did so you should be held
responsible." B.S.'s statement in isolation is insufficient for Munt to demonstrate that
the Minnesota state courts unreasonably determined that B.S. was impartial. B.S.'s
statement is not unequivocal. She had previously assured the court that she would
follow all of the court's instructions on the law and would render a fair and impartial

                                           -7-
verdict in the case. B.S.'s statement of her opinion and her assurances of following
the law and fairly deciding Munt's case are not in conflict. When responding to the
prosecutor's question, the court had not yet instructed B.S. as to the mental illness
defense. B.S. merely expressed her opinion without any knowledge of what the law
required of her. Even if B.S.'s statements amounted to a contradiction, the trial court
was in a unique position to make the necessary credibility determination. See
Wainwright v. Witt, 469 U.S. 412, 428 (1985) (noting that a finding of juror bias "is
based upon determinations of demeanor and credibility that are peculiarly within a
trial judge's province"). We will not second-guess such a determination absent clear
and convincing evidence. The Minnesota trial court did not unreasonably determine
that B.S. was impartial.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -8-